Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.
Claims 8-9, 11-16, 19 and 22 are pending and examined herein on the merits.
	Applicant’s arguments are persuasive in part as they relate to the rejection of record.  It is noted, however, that the features that Applicants urge are not taught by the prior rejection, are present in the prior art, as evidenced by Kennedy et al, presented in the New Ground of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 11-16, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cong et al (US Patent 8932814 published 01/13/2015) in view of Kennedy et al (USPGPUB 20170058298, effectively filed on 08/31/2015), further in view of Henry et al (USPGPUB20160251675).
The claims are drawn to a hybrid nucleic acid sequence comprising at least one RNA nucleic acid sequence, at least one DNA nucleic acid sequence, and a CRISPR nucleic acid sequence, comprising at least one RNA nucleic acid sequence, wherein the CRISPR nucleic acid sequence comprises a first sequence portion that is complementary to a first DNA target sequence, and a second sequence portion wherein the second sequence portion is configured to interact with a CRISPR polypeptide, a repair template nucleic acid comprising a DNA nucleic acid sequence wherein the repair template comprises a portion complementary to a second  DNA target sequence wherein the repair template nucleic acid is configured to mediate targeted homology directed repair, wherein the hybrid nucleic acid is capable of interacting with a CRISPR polypeptide so that the CRISPR polypeptide can recognize the first DNA target sequence and optionally induce a DNA break and direct genome engineering through homology directed repair at the site of the second DNA target sequence, wherein the repair template is synthetic wherein it is associated with CRISPR nucleic acid at the 3’ or the 5’ end, wherein the repair template nucleic acid sequence is either covalently or non-covalently attached to the CRISPR nucleic acid sequence wherein the CRISPR is independently selected from the group consisting of the Cas polypeptide including Streptococcus pyogenes and methods of modifying target sequences providing a hybrid nucleic acid sequence described above wherein the target sequence causing an agronomic trait to allow molecular pharming in at least on plant cell wherein the method comprises selecting the cell with the modification, methods for manufacturing a plant or plant cell comprising similar steps.
Cong et al teach a method of altering gene expression comprising introducing into a eukaryotic cell containing and expressing a DNA molecule having a target sequence and encoding a gene product an engineered, synthetic CRISPR-CRISPR associated system comprising a first regulatory element operable in a eukaryotic cell operably linked to at least one nucleotide sequence encoding a CRISPR-Cas system guide RNA that hybridizes with the target sequence wherein a homologous recombination template is inserted and two sites are altered meeting the limitation of a second target site where the recombination template is inserted (see claims 1-3) and wherein the guide RNA is an RNA, the system and therefore the hybrid nucleic acid sequence (see claim 25), wherein the Cas polypeptide is from Streptococcus pyogenes (see claim 27), wherein the nucleic acid is attached to the 5’ or 3’ end of the CRISPR encoding nucleic acid (see figures, particularly 43 A-D) and a linker sequence (see paragraph discussing CRISPR as a fusion protein complete with selective markers so that the modification is selected as required by the instant claims) wherein the target sequence is an agronomic trait (see paragraph that begins “With recent advances in crop genomics..”) wherein the traits are incorporated by reference wherein the trait is modified in micro-algae which is included in the instant specification as meeting the definition of a plant or plant cell (see Example 15).
Cong et al do not explicitly state wherein RNA elements are attached to DNA elements nor do Cong et al teach the specified plant species other than micro algae.
Kennedy et al teach tethering the guide-RNAS to the translated Cas9 protein for increased efficiency in bringing the repair template in proximity to the target site using hybrid molecules (see 4th paragraph and 6th paragraph under background of invention and Figures 4-6, for example) for use in a plant cell (see first paragraph under “Genome Editing”)..
Henry et al teach using a CRISPR-Cas system to modify genes in sorghum as well as other agronomically important crops including rice and maize complete with homology directed repair (see claims 73 and 77-80, for example).
Given the state of the art, the disclosures by Cong et al, Kennedy et al and Henry et al it would have been obvious to modify the system taught by Cong et al as was known in practice in mammalian systems in view of Kennedy et al to utilize RNA-DNA hybrid molecules for use in plants and to use the agronomically important crops as taught and suggested by Henry et al.  
No claims are allowed.

	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663